t c summary opinion united_states tax_court edgar david brown petitioner v commissioner of internal revenue respondent docket no 10473-14s filed date edgar david brown pro_se nicholas r rosado for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2010 federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure at the time the petition was timely filed petitioner resided in california after concessions the issues for decision are whether petitioner is entitled to deduct expenses reported on a schedule c profit or loss from business whether petitioner is entitled to deduct expenses reported on a schedule a itemized_deductions in excess of the amounts respondent allowed whether petitioner is entitled to a deduction for job search costs whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely return and whether petitioner is liable for an accuracy-related_penalty under sec_6662 and b and petitioner is no longer claiming a home mortgage interest_deduction petitioner and respondent agree that petitioner is entitled to a deduction of dollar_figure for tax preparation fees for some of the items at issue both parties have made partial concessions we address these partial concessions in the body of this opinion background i petitioner’s professional background and employment petitioner is a financial services professional with employment experience at hsbc first union bank and citigroup in date petitioner accepted a financial services position with the metropolitan transportation commission mtc a quasi-governmental agency that funds transportation projects throughout the san francisco area during petitioner worked for mtc as a project manager mtc had a written policy for reimbursing employees for their work-related expenses for the year in issue mtc’s written reimbursement policy had provisions covering among other things overnight travel parking and meals additionally mtc’s written reimbursement policy covered expenses not specifically listed where a staff member finds it impossible to use mtc’s office services and still complete his her official business assignment in a timely manner ii equity investors international inc one of the reasons petitioner accepted mtc’s employment offer in was that it would allow him to devote time to equity investors international inc eii a check cashing business in sacramento california during the year in issue petitioner had an ownership_interest in eii a corporation organized in california eii is classified as a c_corporation for federal tax purposes in eii’s check cashing business significantly declined and the corporation filed a bankruptcy petition the following year nonetheless eii continued to do business in as eii’s principal and ceo petitioner oversaw its operations while attempting to find a buyer for the corporation or wind it down petitioner was unable to sell eii and the corporation’s bankruptcy proceeding was closed on date eii did not file a federal_income_tax return for the tax_year iii petitioner’s job search recognizing that eii’s prospects were unfavorable petitioner began looking for a new financial services job in before petitioner’s average income was between dollar_figure and dollar_figure per year petitioner who received a salary of dollar_figure from mtc wanted to return to that income level during the year in issue he traveled to los angeles philadelphia and durham for job interviews with direct financial services ubs sony and fidelity iv acn during the fourth quarter of petitioner began working with acn a multi-level marketing company petitioner reported neither income nor expenses pertaining to acn on hi sec_2010 return v julian brown memorial fund in petitioner established the julian brown memorial fund memorial fund in memory of his deceased son from to the memorial fund sponsored a yearly soccer tournament in charlotte north carolina the memorial fund qualifies as a charity under sec_501 in petitioner incurred unreimbursed expenses pertaining to the memorial fund’s web site he also attended the soccer tournament in charlotte north carolina where he owns a home vi petitioner’s record maintenance and computer malfunction petitioner stored his records on a laptop computer on which he used a microsoft outlook calendar to maintain a log of his expenses among the records petitioner stored on his laptop were all of his emails thousands of documents and information pertaining to hundreds of appointments in date two to three years after its purchase petitioner’s computer crashed thereafter petitioner’s friend took the laptop to best buy for diagnosis and repair petitioner learned that the laptop could not be fixed he also learned that his data including the email sec_4 he had downloaded onto his laptop could not be recovered vii petitioner’s tax_return petitioner filed his form_1040 u s individual_income_tax_return for the tax_year on date petitioner received a form_w-2 wage and tax statement from mtc and reported his salary on the return on his schedule a petitioner claimed itemized_deductions of dollar_figure for home mortgage interest dollar_figure for taxes paid and dollar_figure for gifts to charity in addition petitioner claimed itemized_deductions of dollar_figure for unreimbursed employee_expenses dollar_figure for tax preparation fees and dollar_figure for other expenses on a miscellaneous_itemized_deductions statement attached to the tax_return petitioner at trial petitioner testified that his computer was probably about two years old at the time it malfunctioned on brief petitioner suggests that it may have been three years old petitioner maintained an aol email account because petitioner used a pop protocol rather than an imap one his emails were deleted from aol’s server when he downloaded them onto his computer he was therefore unable to retrieve his emails from aol after his laptop died allocated other expenses as follows dollar_figure for attorney and accounting fees dollar_figure for magazines and publications and dollar_figure for telephone and postage petitioner did not seek reimbursement from mtc for any of these expenses petitioner also attached to his return a schedule c which listed equity investors group as a business engaged in direct sales petitioner reported no gross_income on the schedule c and claimed the following expenses dollar_figure for advertising dollar_figure for car and truck expenses dollar_figure for legal and professional services and dollar_figure for travel these claimed expenses relate to eii viii notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner for the tax_year respondent disallowed all of the expense deductions claimed on petitioner’s schedule c respondent also disallowed petitioner’s schedule a deductions for home mortgage interest charitable_contributions unreimbursed employee_expenses tax preparation fees and other expenses discussion i preliminary matters petitioner attached to his opening brief exhibits consisting of summaries of credit card and bank statements already in evidence another copy of a charitable auction invoice already in evidence and an irs publication petitioner has not filed a motion to reopen the record respondent objects to these documents on the grounds that they are self-serving not part of the record and contrary to the record reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 the policy of the court is to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 petitioner was given ample opportunity to provide evidence both before and at trial and he did not introduce the proposed exhibits furthermore almost all of the proposed exhibits are summaries of credit card and bank statements that are already in evidence under such circumstances we decline to receive additional evidence we note that respondent did not file a motion to strike under rule ii burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary6 with regard to all reasonable requests for information sec_7491 see also 116_tc_438 petitioner does not contend that sec_7491 should shift the burden here and the record establishes that he has not satisfied that section’s requirements consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 iii general principles governing substantiation deductions are a matter of legislative grace and a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her return sec_6001 sec_1_6001-1 income_tax regs see 292_us_435 if the taxpayer is able to establish that he or she paid_or_incurred a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate cohan_rule see 39_f2d_540 2d cir see also 85_tc_731 certain business_expenses described in sec_274 are subject_to rules of substantiation that supersede the cohan_rule 50_tc_823 aff’d 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date iv sec_162 expenses a general principles sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business but personal living or family_expenses are not deductible sec_162 sec_262 an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful in the taxpayer’s business but it need not be absolutely essential 383_us_687 citing welch v helvering u s pincite whether an expense is deductible pursuant to sec_162 is a question of fact to be decided on the basis of all relevant facts and circumstances 97_tc_613 citing 320_us_467 b expenses pertaining to eii on his schedule c petitioner claimed deductions for travel legal and professional services and car and truck expenses he incurred on behalf of eii on his schedule a petitioner also claimed a deduction of dollar_figure for legal and accounting fees incurred on behalf of eii however at trial petitioner testified that he had incurred only dollar_figure in accounting fees petitioner argues on brief that these fees pertained to the recovery_of eii’s outstanding payables and the mitigation of its bankruptcy losses petitioner argues that he can deduct his eii- related payments because he paid them and because the corporation did not file an income_tax return for respondent argues that petitioner cannot claim personal deductions for the payment of corporate expenses we agree with respondent for the reasons stated below the corporate form allows businesses to gain an advantage under the law of the state of incorporation 319_us_436 where a taxpayer adopts the corporate form and so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity id pincite accordingly officers employees or shareholders may not deduct the payment of corporate expenses on their individual returns deputy v du pont u s pincite 51_tc_746 such payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation rink v commissioner t c pincite a deduction is allowable only if the expenditures are made to protect or promote another trade_or_business of the shareholder see 64_tc_132 petitioner does not dispute that he had an ownership_interest in eii during the year in issue eii was a c_corporation engaged in the business of check cashing and petitioner’s schedule c deductions and schedule a deduction for legal and accounting fees were based on payments made on behalf of eii nothing in the record indicates that petitioner incurred these expenses to protect or promote another trade_or_business he maintained accordingly petitioner cannot deduct his eii-related expenses on his return as they are deductible only if at all by the corporation see rink v commissioner t c pincite we therefore sustain respondent’s disallowance of petitioner’s schedule c deductions and schedule a deduction for legal and accounting fees c unreimbursed employee business_expenses on his schedule a petitioner claimed a deduction of dollar_figure for unreimbursed employee business_expenses at trial petitioner submitted bank statements credit card statements and a summary thereof for the purpose of substantiating dollar_figure of these expenses petitioner generally argues that these expenses are deductible because they were mandatory expenses that mtc did not reimburse respondent argues that petitioner is not entitled to the deduction because petitioner failed to seek reimbursement despite his right to do so under mtc’s reimbursement policy for the reasons stated below we sustain respondent’s determination with respect to these expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business including expenses paid_or_incurred as an employee 79_tc_1 expenses are not necessary under sec_162 when an employee fails to claim reimbursement for expenses_incurred in the course of his employment when entitled to do so 788_f2d_1406 9th cir aff’g tcmemo_1984_533 accordingly a taxpayer cannot deduct employee business_expenses to the extent he is entitled to reimbursement from his employer for an expenditure related to his status as an employee see lucas v commissioner t c pincite deductions for such expenses belong to the employer see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir the taxpayer bears the burden of proving that he is not entitled to reimbursement from his employer for such expenses see 59_tc_696 the taxpayer can prove that he was not entitled to reimbursement by for example showing that he was expected to bear these costs see id see also dunkelberger v commissioner tcmemo_1992_ finding that management team expected taxpayer to bear expense of business lunches with vendors where the taxpayer’s employer has a reimbursement policy that covers the expenses the taxpayer must show that he sought reimbursement from his employer for the expenses orvis v commissioner f 2d pincite petitioner argues that mtc’s unofficial policy did not provide for reimbursement of his employee business_expenses for meals parking travel and equipment however we have reviewed mtc’s written reimbursement policy and find that it covers reimbursement for meals parking travel and equipment since all of petitioner’s employee_expenses are covered by the written reimbursement policy petitioner must show that he sought reimbursement from mtc see id petitioner has neither made such a showing nor offered credible_evidence to corroborate his testimony that mtc’s actual reimbursement policy differed from its written one we therefore sustain respondent’s disallowance of petitioner’s schedule a deduction for employee business_expenses d job search expenses petitioner did not claim a deduction for job search expenses on his return however at trial and on brief he claimed he was entitled to a deduction of dollar_figure for such expenses petitioner’s job search expenses included expenses_incurred for travel credit monitoring publications and books and photographs respondent argues that petitioner has not adequately substantiated any of these expenses we hold for respondent in part and petitioner in part while petitioner did not raise his claimed job search expenses in his petition we find that this issue was tried by consent see rule b sec_162 allows a taxpayer to deduct expenses_incurred in searching for new employment within the same trade_or_business see 54_tc_374 job search expenses include résumé preparation expenses postage and travel and transportation_expenses see murata v commissioner tcmemo_1996_321 traveling expenses are subject_to the strict substantiation requirements of sec_274 to deduct such items the taxpayer must substantiate through adequate_records or other corroborative evidence the following elements the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if he or she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures such as receipts or bills that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record id subpara fed reg in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish each element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date sec_274 was intended to preclude use of the cohan_rule for the expense categories it covers sanford v commissioner t c pincite however if a taxpayer’s records have been destroyed or lost because of circumstances beyond his or her control the taxpayer may substantiate expenses subject_to sec_274 by making a reasonable reconstruction of the expenditures through other credible_evidence 122_tc_305 furnish v commissioner tcmemo_2001_286 sec_1_274-5t temporary income_tax regs fed reg date the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his or her control see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir a taxpayer is required to reconstruct pertinent records to the fullest extent possible see eg chong v commissioner tcmemo_2007_12 if no other documentation is available the court may but is not obliged to accept credible testimony of a taxpayer to substantiate a deduction see boyd v commissioner t c pincite citing watson v commissioner t c memo freeman v commissioner tcmemo_2009_213 the cohan_rule comes back into play in these circumstances see scully v commissioner tcmemo_2013_229 at respondent argues that petitioner is not eligible for the job search expenses deduction because he failed to establish that he was seeking a job in with respect to petitioner’s job search expenses for travel job search travel_expenses respondent argues that petitioner is subject_to the strict substantiation requirements of sec_274 because he has not established that his records were lost respondent further argues that petitioner has not substantiated his job search travel_expenses we disagree with respondent for the reasons stated below first petitioner’s testimony that he was searching for new employment in the same trade_or_business during the year in issue is credible petitioner credibly testified that his position at mtc involved financial services mtc paid him less than his prior employers had eii’s business prospects were bleak and he was seeking another financial services job to increase his income accordingly petitioner is entitled to deduct those job search expenses he can substantiate second we find credible petitioner’s testimony that he maintained adequate_records that were lost through circumstances beyond his control petitioner credibly testified that he kept extensive records including a contemporaneous log of his expenses on a microsoft outlook calendar he also credibly testified that the catastrophic computer failure he suffered was unexpected given that the laptop was approximately two to three years old to corroborate this testimony petitioner brought his defunct laptop to the trial accordingly petitioner can substantiate his travel_expenses by a reasonable reconstruction see boyd v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra third petitioner adequately substantiated his travel_expenses through a reasonable reconstruction of his records see boyd v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner submitted credit card statements for two citigold accounts and bank statements for two bank of america accounts he also obtained from the airlines several electronic flight confirmations that correspond with the charges reflected on his bank and credit card statements using these documents petitioner prepared an expense summary which was admitted at trial along with petitioner’s credible testimony that he traveled for various interviews the credit card statements bank statements travel itineraries and summary constitute a reasonable reconstruction of his records after reviewing these documents we find that petitioner incurred job search travel_expenses of dollar_figure conversely petitioner is not entitled to a deduction for credit monitoring publication and photography expenses that he claims to have incurred in his job search we agree with respondent that petitioner did not provide any testimony or other evidence as to how these expenditures related to his job search we therefore find that petitioner is entitled to a total deduction for job search expenses of dollar_figure e telephone postage and wireless expenses on his schedule a petitioner claimed a deduction of dollar_figure for telephone and postage expenses all of which respondent disallowed at trial petitioner asserted that he had incurred additional telephone and postage expenses of dollar_figure to substantiate these expenses petitioner submitted bank statements and a summary thereof petitioner also submitted bank statements and a summary thereof for the on brief petitioner argues that he is entitled to a larger deduction of dollar_figure for telephone and postage expenses purpose of substantiating an additional expense of dollar_figure for professional services provided by verizon wireless wireless expenses petitioner generally argues that he is entitled to a deduction for his telephone postage and wireless expenses because he incurred them in connection with his various business ventures we disagree petitioner was engaged in four business activities in work performed as an owner and officer of eii work performed as an employee of mtc work performed in connection with his business relationship with acn and his job search as stated earlier petitioner cannot deduct in his individual capacity any telephone postage and wireless expenses attributable to eii see supra pp furthermore he cannot deduct the expenses attributable to mtc because he failed to request reimbursement pursuant to mtc’s reimbursement policy see supra pp we therefore consider only expenses attributable to petitioner’s job search and work with acn the latter of which did not commence until the fourth quarter of at trial petitioner neither testified nor submitted other evidence specifying what amount of his telephone postage and wireless expenses were petitioner testified that verizon provided him with cellular voice-over- ip cloud-based computer and storage wireless broadband internet access mobile phone communication text messaging and cloud-based storage attributable to his job search or acn since there is insufficient evidence to establish a rational basis for making an estimate of the deductible amount of telephone postage and wireless expenses paid in we will not allow petitioner a deduction for these expenses see cohan v commissioner f 2d pincite f automobile expenses petitioner claims that he used his vehicle for business purposes and seeks a deduction of dollar_figure for the above-stated reasons we consider only petitioner’s automobile expenses attributable to his job search and work with acn at trial petitioner neither testified nor submitted other evidence specifying what amount of his automobile use was attributable to his job search or acn since there is insufficient evidence to establish a rational basis for making an estimate of the deductible amount of automobile expenses paid in we will not allow petitioner a deduction for these expenses see vanicek v commissioner t c pincite g magazines and publications on his schedule a petitioner claimed a deduction of dollar_figure for magazine and publication expenses all of which respondent disallowed at trial petitioner submitted bank statements and a summary thereof for the purpose of substantiating dollar_figure of these expenses the bank statements and summaries reflect payments made to barnes and noble subscriptions and sirius radio the latter of which petitioner concedes was not properly deductible petitioner testified that barnes and noble subscriptions referred to magazines such as fortune the economist and american banker petitioner did not explain how these purchases were related to his business ventures and therefore failed to establish that these expenditures were not personal see sec_262 accordingly we sustain respondent’s disallowance v state and local_taxes on his schedule a petitioner claimed a deduction of dollar_figure for state_and_local_income_taxes respondent did not disallow this deduction however at trial petitioner asserted that he had paid additional taxes to north carolina that were not reported on his schedule adollar_figure respondent argues that petitioner failed to establish that the amount of state_and_local_income_taxes reported on his schedule a did not include the north carolina tax_payments we hold that petitioner is while petitioner did not raise this issue in his petition we find that it was tried by consent see rule b entitled to an additional deduction for state_and_local_income_taxes for the reasons stated below sec_164 provides that state_and_local_income_taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued at trial petitioner submitted bank statements reflecting electronic payments to the north carolina department of revenue each in the amount of dollar_figure from march through date we accept petitioner’s credible testimony that the state and local income_tax payments reported on his schedule a did not include these electronic payments accordingly petitioner is entitled to an additional deduction of dollar_figure for state_and_local_income_taxes vi charitable_contributions on his schedule a petitioner claimed a deduction for charitable cash contributions of dollar_figure all of which respondent disallowed for lack of substantiation at trial petitioner submitted bank statements credit card statements and other documents for the purpose of substantiating dollar_figure of these contributions of that amount petitioner seeks to deduct dollar_figure for cash payments to an elementary_school dollar_figure for unreimbursed expenses_incurred in maintaining a web site and dollar_figure for unreimbursed travel meals and entertainment and car and truck expenditures respondent has conceded that petitioner can deduct dollar_figure for expenses relating to the web site leaving dollar_figure in dispute a cash contributions to saint joseph school petitioner seeks to deduct dollar_figure for cash payments to saint joseph school these amounts reflect a cash payment of dollar_figure for a student-made blanket purchased at a silent auction fundraiser and cash contributions of dollar_figure for the reasons stated below we sustain respondent’s disallowance with respect to these items in general a taxpayer is entitled to deduct charitable_contributions made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable_contributions records must be maintained sec_6001 sec_1_6001-1 income_tax regs a cash contribution of less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contributions of cash or property of dollar_figure or more generally require the donor to obtain a contemporaneous written acknowledgment of the donation from the donee sec_170 villareale v commissioner tcmemo_2013_74 at a minimum the contemporaneous written acknowledgment must contain a description of any property contributed a statement as to whether any goods or services were provided in consideration by the donee and a description and good- faith estimate of the value of any goods or services provided in consideration sec_170 a written acknowledgment is contemporaneous if it is obtained by the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 blanket purchased at auction to substantiate the claimed dollar_figure contribution to saint joseph school petitioner submitted a picture of the blanket a contemporaneous written acknowledgment from saint joseph school is required because this contribution is greater than dollar_figure see sec_170 because petitioner did not produce one we must sustain respondent’s disallowance additional cash contributions to substantiate cash contributions of dollar_figure to saint joseph school petitioner submitted a photocopy of a receipt entitled ptg auction invoice with the name and address of saint joseph school at the top even if we were to assume that petitioner made several cash donations in amounts less than dollar_figure this document does not adequately substantiate the reported cash donations while it bears the name of the donee it shows neither the dates nor amounts of the donations we therefore sustain respondent’s disallowance b unreimbursed volunteer expenses no deduction is allowed under sec_170 for a contribution of services however unreimbursed expenditures made incident to the rendition of services to an organization contributions to which are deductible may constitute a deductible contribution sec_1_170a-1 income_tax regs to be deductible unreimbursed expenses must be directly connected with and solely attributable to the rendition of services to a charitable_organization 136_tc_515 54_tc_722 in applying this standard courts have considered whether the charitable work caused or necessitated the taxpayer’s expenses van dusen v commissioner t c pincite contributions through the payment of unreimbursed volunteer expenses of less than dollar_figure are subject_to the requirements for contributions of money set forth in sec_1_170a-13 income_tax regs van dusen v commissioner t c pincite sec_1_170a-13 income_tax regs requires the taxpayer to maintain a canceled check or a receipt from the donee organization in the absence of a canceled check or a receipt from the donee organization the taxpayer must maintain other reliable written records showing the name of the payee the date of the payment and the amount of the payment van dusen v commissioner t c pincite see also sec_1_170a-13 income_tax regs unreimbursed volunteer expenses of dollar_figure or more must also be substantiated with a contemporaneous written_statement from the donee organization containing among other things a description of the services that the taxpayer provided see van dusen v commissioner t c pincite sec_1_170a-13 income_tax regs web site costs petitioner claims to have paid dollar_figure to maintain the memorial fund’s web site respondent has conceded dollar_figure of these expenses but argues that petitioner has failed to substantiate the remaining dollar_figure we hold for petitioner in part and respondent in part to substantiate his web site expenses petitioner submitted bank statements and a summary thereof in addition to dollar_figure and dollar_figure payments respondent allowed the statements reflect two payments of dollar_figure to edynamo website servic we find these reported expenditures to be directly connected with and solely attributable to the rendition of services to a charitable_organization because petitioner incurred them to promote the memorial fund see van dusen v commissioner t c pincite since the bank statements show the date and amount of the contribution and the name of the payee petitioner can deduct these two payments see id pincite however we sustain respondent’s disallowance of a claimed web site expense of dollar_figure which appears to be a restaurant charge we also sustain respondent’s disallowance of a dollar_figure payment to edynamo website servic because this payment exceeds dollar_figure and petitioner failed to provide a contemporaneous written_statement from the memorial fund accordingly petitioner is entitled to a total charitable deduction of dollar_figure dollar_figure dollar_figure with respect to his unreimbursed web site expenses travel meals and entertainment petitioner argues he is entitled to deduct unreimbursed expenses for air travel hotels and meals he incurred in connection with a north carolina soccer tournament sponsored by the memorial fund respondent argues that petitioner failed to show that such expenditures were made incident to the rendition of services to a charitable_organization we agree with respondent for the reasons stated below a taxpayer may deduct out-of-pocket transportation_expenses necessarily incurred in performing donated services sec_1_170a-1 income_tax regs however sec_170 provides that no deduction is allowed for traveling expenses including amounts expended for meals_and_lodging while away from home whether paid directly or by reimbursement unless there is no significant_element_of_personal_pleasure_recreation_or_vacation in such travel as this court has stated t ravel expenditures which include a substantial direct personal benefit are not deductible tafralian v commissioner tcmemo_1991_ see also 681_f2d_678 9th cir aff’g tcmemo_1980_207 petitioner failed to establish that his travel to north carolina involved no significant_element_of_personal_pleasure_recreation_or_vacation in such travel see sec_170 while he credibly testified that he established the memorial fund and its soccer tournament in petitioner did not specify what he did for the tournament or how much time he devoted to it without this information we cannot conclude that petitioner’s trip to north carolina where he owns a home was directly connected with and solely attributable to services performed at the tournament we therefore sustain respondent’s disallowance of petitioner’s deduction for charitable travel meals and entertainment automobile expenses petitioner claims that he used his vehicle for charitable purposes during and seeks a deduction of dollar_figure however petitioner failed to establish that his automobile expenses were directly connected with and solely attributable to the rendition of services to the memorial fund see van dusen v commissioner t c pincite saltzman v commissioner t c pincite at trial petitioner did not explain how his volunteer work for the memorial fund necessitated use of his automobile accordingly he is not entitled to this deduction vii sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely return petitioner who concedes that he filed his return after it was due argues that he is not liable because he acted with reasonable causedollar_figure sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on a return for each month that the return is late not to exceed in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_11 while petitioner did not address his liability for the addition_to_tax in his petition we find that this issue was tried by consent see rule b c the burden of showing reasonable_cause under sec_6651 remains on the taxpayer higbee v commissioner t c pincite to show reasonable_cause taxpayers must demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file their income_tax returns by their due dates see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite respondent has met his burden because petitioner filed his return late for the year in issue petitioner who bears the burden of persuasion has failed to establish that his failure_to_file a timely return was due to reasonable_cause we are not persuaded by petitioner’s argument that his computer malfunction and data loss constitute reasonable_cause petitioner’s computer malfunction occurred in date several months before the extended deadline for filing hi sec_2010 return petitioner’s bank and credit card statements which he introduced at trial to substantiate his deductions remained available to him because petitioner had more than enough time to retrieve these records before the filing deadline we cannot conclude he exercised ordinary business care and prudence with respect to his return preparation accordingly we hold that petitioner is liable for an addition_to_tax under sec_6651 which the parties shall compute in their rule calculations viii accuracy-related_penalty respondent argues that petitioner is liable for an accuracy-related_penalty under sec_6662 and b and for either negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax petitioner argues that he is not liable because he acted with reasonable causedollar_figure pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax whether applied because of a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the while petitioner did not address his liability for the accuracy-related_penalty in his petition we find that this issue was tried by consent see rule b taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets this burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence respondent established that petitioner did not substantiate several items properly incorrectly claimed deductions for corporate expenses on a schedule c and incorrectly claimed deductions for unreimbursed employee_expenses petitioner who bears the burden of persuasion has not come forward with sufficient evidence that respondent’s determination is incorrect we are not persuaded by petitioner’s argument that the computer malfunction he experienced in date constitutes reasonable_cause when he filed his return petitioner had access to the bank statements and credit card statements he used at trial to substantiate his expenses nevertheless petitioner prepared his return largely from memory petitioner’s course of action does not reflect a good-faith effort to assess his proper tax_liability we therefore hold that petitioner is liable for a sec_6662 accuracy-related_penalty which the parties shall compute in their rule calculations in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
